UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6272


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRUCE LEE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:02-cr-00579-CWH-2)


Submitted:   April 22, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Lee Johnson, Appellant Pro Se. William E. Day, II, Rose
Mary   Sheppard  Parham, Assistant    United States Attorneys,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bruce Lee Johnson appeals the district court’s order

denying his motion under Fed. R. Civ. P. 60(b)(4) to set aside

his conviction on the ground that the criminal judgment against

him is void.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.             United       States     v.      Johnson,      No.

4:02-cr-00579-CWH-2 (D.S.C. Feb. 1, 2010).                     We dispense with

oral     argument    because     the    facts   and    legal    contentions    are

adequately    presented     in    the     materials    before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                          2